Per Curiam.
This is an action to recover broker’s commissions on the sale of a store. The broker, who is the plaintiff, appellant, brought the parties together, and the purchaser agreed to the seller’s terms. Because of two misrepresentations made by the seller, the purchaser has been allowed to recover back the deposit which he made. The plaintiff, appellant, was not responsible for the non-completion of the transaction. Having brought a customer who was able, ready and willing to purchase on the seller s terms, he has earned and is entitled to the commission for which he sued.
Judgment reversed, with $30 costs to appellant, and judgment directed for plaintiff for $650 and costs.
All concur; present, Bi,tur, Levy and Crain, JJ.